DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim.
Applicant's election with traverse of claims 7-20 in the reply filed on 10/25/2021 is acknowledged. The traversal is on the ground(s) that both of the two independent claims 1 and 7 recite the structural limitations that overlap with each other, and further, both the groups of the claims relate to a common CPC class. As a result, all searched can’t bring any serious burden.
This is not found persuasive because as it was set forth in the previous office action, the process and the apparatus claims are patentably distinct at least because the process, as claimed in claim 7, can be practiced by another and materially different apparatus, than the apparatus, as claimed in claim 1, because the apparatus does not necessary require “a table which is positioned between and separated from both loading frames” nor “an elastomer cushion pad with a convex surface profile”. Moreover, there would be a serious search and/or examination burden on examiner if the restriction were not required for the reasons listed in the prior office action.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are:
Claim 7, in 9th line, recites “wherein a solidification module is provided for solidifying the resist” wherein the specification introduces “(UV) radiation (904) or thermal heating (905)”, as corresponding structure for the claimed generic place-holder of “solidification module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the phrase “moving the upper loading frame toward the soft mold to slightly deform the soft mold downwardly” which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation of “the mold's surface profile” in 20th line of the claim.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a mold’s surface profile”.
Claim 7 recites the limitation of “the imprinting movement” in 22nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an imprinting movement”.
Claim 7 recites the limitation of “either or all of upper and lower loading frames” in 23rd line which renders the claim vague and indefinite because prior to the cited limitation, the claim already define “an upper and lower loading frames”. It is not clear the citation in 23rd line refers back to earlier cited “an upper and lower loading frames” or refers back to a new structural limitation. Clarification is required.
Claim 8 recites limitation of “its standard molding procedures” which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites the limitation of “the interface between the soft mold and the substrate” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an interface between the soft mold and the substrate”.
Claim 9 recites the limitation of “the contact area” in last line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a contact area”.
10 recites the limitation of “the speed of the imprinting process” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a speed of the imprinting process”.
Claim 10 recites the limitation of “the magnitude” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a magnitude”.
Claim 10 recites the limitation of “the distribution of the applied contact pressure” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a distribution of the applied contact pressure”.
Claim 10 recites the phrase “strongly determined” which renders the claim indefinite. The term “strongly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation of “the thickness profile” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a thickness profile”.
Claim 13 recites the limitation of “the axial-symmetric” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an axial-symmetric”.
Claim 13 recites the limitation of “the axially symmetrical axis the curved surface” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an axially symmetrical axis of a curved surface”.
Claim 15 recites the limitation of “the applied loading force” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an applied loading force”.
Claim 15 recites the limitation of “an initial displacement” in 9th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an initial displacement”.
Claim 15 recites the limitation of “the thickness profile” in 10th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a thickness profile”.
16 recites the limitation of “the magnitude and spatial distribution” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a magnitude and spatial distribution”.
Claim 16 recites the phrase “the pressure mapping sensor is a thin and flexible sheet” which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation of “the maximum loading force” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a maximum loading force”.
Claim 17 recites the limitation of “the peak contact pressure in the center is” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a peak contact pressure in a center”.
Claim 17 recites the limitation of “the molds” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because even though prior to the cited limitation, claim defines “a mold”. The claim fails to define “a plurality of molds”.
Claim 17 recites the limitation of “the contact area” in 6th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a contact area”.
Claim 18 recites the limitation of “the middle portion of the substrate” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a middle portion of the substrate”.
Claim 18 recites the phrase “deeper small undulations” which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the limitation of “the periphery portion of the substrate has the shallower small undulations” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, “a periphery portion of the substrate has a shallower small undulations”.
Claim 19 recites the limitation of “the relative movement between the soft mold and the substrate” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a relative movement between the soft mold and the substrate”.
Claim 20 recites the limitation of “the profile of the finally cured resist layer” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a profile of a finally cured resist layer”.
Claim 20 recites the limitation of “the profile of the micro/nano-structure on the mold” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a profile of a micro/nano-structure on the mold”.
Claim 20 recites the limitation of “the amount of the resist, and the thickness of the imprinted resist layer” in 5th - 6th lines.  There are insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an amount of the resist, and a thickness of an imprinted resist layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 2014/0091488).
	Ozaki (US ‘488) disclose an optical element manufacturing method with a forming mold device (10) that comprises a holding part 3, a UV light source 4 arranged at a position that overlaps the center of the hole portion 3a below the holding part 3, and a microstructure forming mold 5 comprising a base member (5B) and a base body part (5A), a molding surface part 5a used to transfer the shape of the reflection preventing part 2 is provided on a lower surface side of the base body part 5A, and a fluid supply unit (8) (see paragraphs [0059], [0065], and [0067]), wherein the material of the base body part 5A includes, for example, an elastic body, such as rubber or elastomer, which is easily deformed. For this reason, the base body part 5A bendably supports the molding surface part 5a. (See paragraph [0069])
[AltContent: textbox (A UV light source (4) as a solidification module)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper loading frame (9))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved elastomer pad (5A))][AltContent: arrow][AltContent: textbox (A substrate (1))][AltContent: arrow][AltContent: textbox (A resist (16))]
    PNG
    media_image1.png
    445
    446
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Soft mold (5a, 14))]
    PNG
    media_image2.png
    271
    412
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    214
    356
    media_image3.png
    Greyscale


Therefore, as to claim 7, Ozaki (US ‘488) discloses a nanoimprinting method for realizing resist (16) spreading imprinting, comprising: (a) forming a resist (16) on a substrate (1), wherein a curved elastomer pad (5A) is positioned above both the resist (16) and the substrate (1) and driven by an upper loading frame (9) and, wherein a soft mold (14, 5a) is positioned between and separated from the curved elastomer pad (5A) and both the resist (16) and the substrate (1), also wherein a UV light source (4) as a solidification module is provided for solidifying the resist (16); (b) moving the upper loading frame (9) toward the soft mold (5a, 14) to deform the soft mold (5a, 14) downwardly; (d) moving the upper loading frame (9) to establish a contact pressure between the soft mold (5a, 14) and the substrate (1) and then to imprint a mold's surface profile into the resist (16); (e) solidifying the imprinted resist (16); and (f) reversing the imprinting movement by withdrawing the upper loading frame (9) away from the soft mold (5a, 14), after the resist (16) being curved.
	Even though Ozaki (US ‘488) does not explicitly disclose, in the same embodiment, that the above disclosure and rejection is relied on that the lower loading frame (3) with the substrate to be capable of moving upward to approach and contact the deformed soft mold (5a, 14), as claimed in steps (a) And (c) of claim 1, Ozaki (US ‘488) disclose “although an example in which a workpiece is fixed to the holding part 3 and the microstructure forming mold is elevated to press the microstructure forming mold against the workpiece has been described in descriptions of the respective embodiments and the respective modification examples, the position of the microstructure forming mold may be fixed so that the holding part 3 can be elevated, and the workpiece 16 held by the holding part 3 may be pressed against the microstructure forming mold.” (See Ozaki (US ‘488): paragraph [0260])
(a) of claim 7, Ozaki (US ‘488) disclose the substrate (1) is driven by the lower loading frame (3), and as to step (c), Ozaki (US ‘488) disclose moving both the lower loading frame (3) and the substrate to approach the deformed soft mold (5a, 14) until the resist (16) forms an initial contact with the soft mold at its lowest point.
	Therefore, it would have been obvious for one of ordinary skill in the art, prior to the time of the Applicant’s invention, to modify the imprinting movement, as disclosed by Ozaki (US ‘488), so for the lower loading frame (3) with the substrate to be capable of moving upward to approach and contact the deformed soft mold (5a, 14) in order to improve the processing operation to form an improved microstructure that prevents reflection of the unnecessary light.
	As to claim 8, Ozaki (US ‘488) disclose further comprising using a soft PMDS mold as the soft mold (5a, 14), wherein the soft PMDS mold has the solidified PMDS material filled in a cavity defined by a dovetailed ring being a metal ring with an inner dovetailed groove, wherein the curved elastomer pad (5) is made of PDMS 184 by its standard molding procedures using a steel mold with a pre-designed concave surface machined by a numerical control machine.
	As to claim 9, Ozaki (US ‘488) teach applying pressure at the interface between the soft mold (5a, 14) and the substrate (1) by the movement between the upper loading frame (9) and the lower loading frame (3) so as to drive the resist (160 flow, close the gap between the soft mold (5a, 14) and the substrate (1), enlarge the contact area there-between, and then imprint soft mold's surface profile into the resist (16).
	As to claim 10, Ozaki (US ‘488) disclose controlling the speed of the imprinting process by the movement of both loading frames with a pre-programmed time history in terms of displacement or 
	As to claim 11, Ozaki (US ‘488) teach using a UV light source (4) and a quartz plate to form the solidification module, wherein the curved elastomer pad (5) and the UV light source (4) is separated by the quartz while the curved elastomer pad (5) is adhered on the quartz plate, and wherein the UV light source (4) radiates an UV light energy through the quartz plate and the cured elastomer pad (5) to solidify the imprinted resist (16).
	As to claim 12, Ozaki (US ‘488) discloses one side of the curved elastomer pad (5) is a top flat surface to be attached to the quartz plate and another side of the curved elastomer pad (5) is an axial-symmetric and convex surface.
	As to claim 13, Ozaki (US ‘488) teaches an axial-symmetric and convex surface is defined by a sag height function S(r) in the r-z coordinate that z-axis is the axially symmetrical axis of the curved surface and r is the radius.
	As to claim 14,  Ozaki (US ‘488) disclose the sag height function S(r) is a conic curve passing through the origin point of (0,0) and the chosen point of (R,h) in the r-z coordinate and chosen from a group consist of the following: ellipse, parabola and hyperbola.
	As to claim 15, Ozaki (US ‘488) teach adjusting one or more of the following factors to achieve better imprinting result: the initial displacement of deformed mold (5a, 14), the thickness profile of the curved elastomer pad (5) being used, and the subsequent movements of both upper and lower loading frames (3, 9) during imprinting and demolding stages.
	As to claim 16, Ozaki (US ‘488) disclose determining the magnitude and spatial distribution of externally exerted contact pressure 
	As to claim 17, Ozaki (US ‘488) teaches the maximum loading force needed are 230 kgf, 300 kgf and 200 kgf and the peak contact pressure in the center is around 0. MPa, 0.46 MPa and 0.27 MPa for the molds having hyperbolic profile, parabolic profile and elliptical profiles respectively when the contact area between the mold and the substrate reaches around 127 nm in diameter. 
	As to claim 18, Ozaki (US ‘488) discloses the resist (16) on a middle portion of the substrate (1) has deeper smaller undulations therein and wherein the resist (16) on a periphery portion of the substrate has the shallower small undulations.
	As to claim 19, Ozaki (US ‘488) teaches stopping immediately a relative movement between the soft mold (5a, 14) and the substrate (1) and not deforming the soft mold (5a, 14) any more right after the soft mold (5a, 14) just mechanically contacts with the substrate.
	As to claim 20, Ozaki (US ‘488) discloses adjusting a profile of a finally cured resist layer by adjusting at least the deformation of the mold (5a, 14), a profile of a micro/nano-structure on the mold (5a, 14), an amount of the resist (16), and a thickness of an imprinted resist layer.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraishi et al. (US 2013/0156878) disclose an operation of transcribing the micro patterns within the microstructure transcription apparatus comprising a stamper holder portion that includes a transparent backup member, a stamper backup elastic body attached on the backup portion covering over a central portion thereof, a space, into which a negative pressure is introduced for absorbing said stamper to hold, and a member, which is formed surrounding said stamper holder portion therein and contacts on an outer peripheral portion of said stamper. The contact member is movable with respect to the backup member, and thereby a curvature of a curved surface of said stamper to be suppressed onto said stamper backup elastic body is changeable, enabling to alter a curvature of a spherical shape on the surface of the stamper when transcribing.
	Yee et al. (US 2019/0075789) disclose a method of transferring a micro-structured and/or nanostructured polymer thin film to a curved surface, comprising: providing an elastomeric negative mold with micro-cavities and/or nano-cavities, wherein the micro-cavities and/or nano-cavities are the negative of the desired structures; spin-casting a polymer solution onto the elastomeric negative mold to cause infiltration of the micro-cavities and/or nano-cavities and create a micro-structured and/or nanostructured polymer thin film on the elostomer surface; and transferring the micro-structured and/or nanostructured polymer thin film to the curved surface under heat and/or pressure conditions.
	Seiki et al. (US 2016/0129612) disclose an imprint method that molds an uncured resin applied to a substrate by a pattern portion formed on a mold and cures the uncured resin so as to form the pattern of the resin cured on the substrate. The imprint method includes a step of releasing the pattern portion from the resin such that two opposed boundaries are brought closer to each other to progress peeling while maintaining a parallel state after curing of the resin based on the assumption that the boundary at which the pattern portion is peeled from the resin is linear.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        02/10/2022